Case: 20-61008     Document: 00516356686         Page: 1     Date Filed: 06/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-61008                       June 14, 2022
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Cintia Lizeth Garcia-Turcios,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 892 582


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Cintia Lizeth Garcia-Turcios, a native and citizen of Honduras,
   petitions for review of a decision by the Board of Immigration Appeals (BIA)
   affirming the denial by an immigration judge (IJ) of her motion to reopen and
   to rescind an in absentia removal order entered against her. In her petition


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61008      Document: 00516356686           Page: 2     Date Filed: 06/14/2022




                                     No. 20-61008


   for review, Garcia-Turcios argues that the IJ should have reopened her
   proceedings because she never received the notices of hearing that were sent
   to her Florida mailing address and the toll-free number she called failed to
   provide her with any information about her hearing date. She also contends
   that her notice to appear (NTA) was defective for not including a time and
   date for her removal hearing, in violation of Pereira v. Sessions, 138 S. Ct. 2105
   (2018).   Because we agree with her latter argument, in light of new
   developments in addition to Pereira, we do not consider her former argument.
          We review the denial of a motion to reopen under a deferential abuse-
   of-discretion standard. Rodriguez v. Garland, 15 F.4th 351, 354 (5th Cir.
   2021). An erroneous interpretation of the law is an abuse of discretion. Id.
          Pursuant to 8 U.S.C. § 1229a(b)(5)(C)(ii), an in absentia removal
   order may be rescinded “upon a motion to reopen filed at any time if the alien
   demonstrates that the alien did not receive notice in accordance with
   [§ 1229(a)(1) or (2)].” 8 U.S.C. § 1229a(b)(5)(C)(ii). Section 1229(a)(1)
   requires that written notice—in the form of an NTA—be provided in
   removal proceedings and that the NTA shall include, among other things,
   “[t]he time and place at which the proceedings will be held.”
   § 1229(a)(1)(G)(i).
          In Pereira, the Supreme Court held that an NTA that fails to inform
   an alien of when and where to appear is invalid and therefore does not trigger
   the stop-time rule of 8 U.S.C. § 1229b(d), ending the period of continuous
   presence in the United States for purposes of cancellation of removal. 138 S.
   Ct. at 2109-10. After Pereira, we endorsed a two-step notice process, holding
   that a perfected NTA triggers the stop-time rule when an alien receives all
   required information, whether in one document or more. Pierre-Paul v. Barr,
   930 F.3d 684, 690-91 (5th Cir. 2019), overruled in part as recognized by Maniar
   v. Garland, 998 F.3d 235, 242 n.2 (5th Cir. 2021).




                                           2
Case: 20-61008        Document: 00516356686        Page: 3   Date Filed: 06/14/2022




                                    No. 20-61008


          After the parties submitted their briefs, the Supreme Court rejected
   the two-step process endorsed by Pierre-Paul, holding that an NTA is
   inadequate to trigger the stop-time rule unless it contains the time and place
   of the proceedings. Niz-Chavez v. Garland, 141 S. Ct. 1474, 1484-86 (2021).
   Applying Niz-Chavez, we held that, in the context of in absentia removal
   orders, a single document containing the statutory information is required for
   the alien to receive proper notice. Rodriguez, 15 F.4th at 355. Garcia-
   Turcios’s NTA was therefore invalid because it did not include the date and
   time of her removal hearing, and the deficiency was not cured by subsequent
   notices. See id. at 355-56. In light of Niz-Chavez and Rodriguez, the BIA’s
   denial of Garcia-Turcio’s motion to reopen was an abuse of discretion
   because it was based on an erroneous interpretation of the law. See Rodriguez,
   15 F.4th at 354.
          Accordingly, Garcia-Turcios’s petition for review is GRANTED,
   the BIA’s decision is VACATED, and the case is REMANDED to the BIA
   for further proceedings consistent with this opinion.




                                         3